department of the treasury internal_revenue_service washington d c date number info release date cc tege eoeg et1 - genin-131357-03 uilc memorandum for director internal_revenue_service center cincinnati oh attn technical unit from subject office of division counsel associate chief_counsel tax exempt and government entities cc tege eoeg et1 - genin-131357-03 railroad retirement act tax status in accordance with the coordination procedure established between the service and the railroad retirement board rrb the rrb has provided us with its opinion that the following businesses are not employers under the railroad retirement act and the railroad unemployment insurance act we have reviewed the opinion of the rrb and based upon the information submitted to the rrb we also conclude that and are not employers under the railroad_retirement_tax_act please take the appropriate action regarding these businesses will e mcleod cc
